Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites the content of  the  moisture (  water) being 30-60wt%. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100074827.
It is noted that claim is a product-by-process claim. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 
Regarding claim 25, US’827 discloses a process of preparing a ground mineral material, comprising the steps of: a) providing at least one mineral material in the form of an aqueous suspension, b) grinding the mineral material ([0027-0028]). The concentration of mineral material to be ground in step (b) is from 10 to 80% (by dry weight of mineral material), preferably from 50 to 80%, and most preferably from 60 to 78 %( [0037]). The ground mineral material obtained following step (b) ground mineral material may additionally present a BET specific surface area of less than 25 m2/g [0044]). The mineral material is selected from among natural or precipitated calcium carbonate, clay, talc or mixtures thereof. More preferably, it is a mixture of natural and precipitated calcium carbonate and clay, or a mixture of natural and precipitated calcium carbonate and talc ([0041]).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Claims 1-5, 8-19, and 23 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20090170994.
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or 
Regarding claims 1-5, 8-9, 13-19 and 23-24, US2009017094 discloses products containing a calcium carbonate compositions, such as adhesives, caulks, sealants, and filled polymers ([0008]). The feed calcium carbonate (prior to milling) can comprise calcium carbonate sources chosen from calcite, limestone, chalk, marble, dolomite, etc. Ground calcium carbonate particles can be prepared by any known method, such as by conventional grinding techniques discussed above and optionally coupled with classifying techniques, e.g., jaw crushing followed by roller milling or hammer milling and air classifying([0032]). The ground calcium carbonate having a mean particle size (d50) of at least about 1.0 micron, and a BET surface area of at least about 5.0 m2/g ([0012]). Dispersants including polyacrylates can be used ([0036]).
The aqueous suspension has a solids content of at least about 70%, such as a solids content of at least about 75%, such as a solids content of at least about 80%([0041]). US2000170994 discloses that all numbers expressing quantities of ingredients, reaction conditions, and so forth used in the specification and claims are to be understood as being modified in all instances by the term "about." The numerical parameters are approximations that may vary depending upon the desired properties sought to be obtained ([0081]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 
Regarding  claims 10-12, the Examiner respectfully submits the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 25, US20090170994 discloses a composition comprising an aqueous suspension comprising: a ground calcium carbonate having a d50 of at least about 2.3 micron and a BET surface area of at least about 4.0 m2/g, wherein the aqueous suspension has a solids content of at least about 50%. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the .

Claims 1-5, 8-16, 18-19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5879442.
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
US5879442 discloses an aqueous slurry of calcium carbonate containing from 70 to 85% by weight of a combination of particles of precipitated calcium carbonate and particles of ground calcium carbonate in a weight proportion in the range from 20:80 to 80:20, of which the median diameter of the particles is in the range from 0.2 to 2.0 micron and the BET specific surface area is in the range from 5 to 25 m2/g and having a viscosity not exceeding 1000 centipoise at 25oC (col. 4, lines 10-18). Sodium polyacrylate can be used (col.8, lines 23-24). The dry-ground calcium carbonate can be a conventional dry-ground calcium carbonate for paper making use (col.6, lines 20-24). The aqueous slurry of calcium carbonate particles suitable as a base pigment in the preparation of a paper coating composition (abstract).
.
Claims1-5, 8-19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20080022901.
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claims 1-5, 8-9, 13-19, and 23-25, US20080022901 discloses an aqueous suspension of mineral is characterised in that the mineral pigment has a specific surface area of between 10 m2/g and 60 m2/g measured using the BET method, together with a median diameter, determined by a measurement using the Sedigraph.TM. 5100, of between 1 and 10 micrometer, and in that the suspension has a dry matter content of between 1% and 80% and in that it contains between 0.05% and 5.0% by dry weight, relative to the dry weight of calcium carbonate, of at least one anionic electrolyte ([0049] and [0068]). The mineral pigment can be natural calcium carbonate and the natural calcium carbonate is chosen from among a marble, a calcite, a chalk, a dolomite or their mixtures ([0030]). Sodium polyacrylate   can be used 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding  claims 10-12, The Examiner respectfully submits the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
The applicant  argues  that Rainer et al. do not suggest a ground aqueous suspension mixture having a solid content of from 50.0 to 62.0 wt.-%, where a 2/g.
The  Examiner respectfully  submits  that US’827 discloses a process of preparing a ground mineral material, comprising the steps of: a) providing at least one mineral material in the form of an aqueous suspension, b) grinding the mineral material ([0027-0028]). The concentration of mineral material to be ground in step (b) is from 10 to 80% (by dry weight of mineral material), preferably from 50 to 80%, and most preferably from 60 to 78 %( [0037]). The ground mineral material obtained following step (b) ground mineral material may additionally present a BET specific surface area of less than 25 m2/g [0044]). The mineral material is selected from among natural or precipitated calcium carbonate, clay, talc or mixtures thereof. More preferably, it is a mixture of natural and precipitated calcium carbonate and clay, or a mixture of natural and precipitated calcium carbonate and talc ([0041]).Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.